Citation Nr: 9925020	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  95-54 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE


Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel


INTRODUCTION

The veteran has verified active duty from October 1982 to 
June 1994; his DD 214, Certificate of Release or Discharge 
from Active Duty, reports the veteran had prior active duty 
totaling more than nine years, although to date the precise 
dates of that service have not been verified.  



FINDING OF FACT

Competent medical evidence of an acquired back disability has 
been presented.  


CONCLUSION OF LAW

A chronic, recurrent low back strain was incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 1991); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (1998). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Background
The veteran asserts that he currently suffers from a back 
disability that began in service.  His service medical 
records reveal that during his first period of active duty he 
complained of back pain in June 1975, but no back disability 
was diagnosed.  In December 1976 he sought treatment for back 
pain.  The examiner noted tenderness in the paraspinal area 
of the left thoracic area, with the spine being slightly 
tender to percussion.  The diagnostic assessment was muscle 
strain, and a Physical Profile Serial Report reflects the 
veteran was put on profile due to muscle strain.  In March 
1977 he complained of recurrent low back pain.  In April 1977 
he continued to complain of tenderness over the sacrum, and 
was instructed in the performance of exercises.  In December 
1977 he sought treatment for low back pain, and reported that 
he had not done anything that would hurt his back.  The 
objective findings were minimal tenderness over the S1 
joints, the spine was non-tender, with positive straight leg 
raising bilaterally at 40 degrees to 50 degrees, with pain in 
the left S1 area and good heel and toe strength.  The 
assessment was low back strain, and the veteran was put on 
profile due to low back strain.  A separation medical 
examination conducted in February 1982 reflects recurrent 
back pain.  In a Report of Medical History dated in September 
1982, prepared incident to the veteran's re-enlistment, he 
reported no recurrent back pain.  On the Report of Medical 
Examination also prepared incident to that re-enlistment the 
examiner noted the veteran had sustained a recent back 
injury, that an orthopedic consultation revealed that the 
veteran had spina bifida occulta, but that the back was 
"ok."  

A private medical record dated in April 1988 reveals that the 
veteran injured his back on the job, between his first and 
second enlistment, when he lifted a heavy object.  The record 
reflects that the veteran denied any prior injuries or 
difficulties with his lower back prior to the work-related 
injury in September 1982, and at least as of April 1988 had 
no other specific back injuries, although he reported several 
instances of recurrent severe back pain, treated by a 
chiropractor.  The physician diagnosed chronic strain, lumbar 
spine; and a congenital structural anomaly of the lumbosacral 
level.  The physician concluded that, based on the 
information available to him, the veteran's back disability 
began with the September 1982 incident, gradually 
deteriorated over time, and was the cause of his then-current 
increasing problems.  The examiner also noted he found no 
basis for apportionment of cause to any other specific 
injuries or incidents as, based on the records and history, 
he did not find any other injuries.  There is no indication 
whether the examiner had access to the veteran's medical 
records from his first period of active duty when he prepared 
his report.  

The veteran's service medical records from his second 
enlistment period, from October 1982 to June 1994, contains 
no reference to complaints of or treatment for back problems.  

The veteran filed his claim of entitlement to service 
connection for a back disability in August 1994, but did not 
indicate on the VA Form 21-526, Veteran's Application for 
Compensation and Pension, the date that disability began.  In 
a VA examination conducted in September 1994, a diagnosis of 
degenerative disc disease lumbosacral spine probably L5-S1.  
The report of x-rays of the lumbar spine obtained on that 
same date revealed a transitional segment that appeared 
solidly fused to the sacrum, and exhibited spina bifida 
occulta deformity, which findings were felt to be of no 
clinical significance.  Lumbar segments were otherwise 
unremarkable in radiograph appearance.  Interspaces and S1 
joints appeared normal.  

In March 1995, service connection was denied because the 
record did not reveal that the veteran had a degenerative 
joint disease, and because the only back condition present 
was spina bifida occulta, which is not a disability for VA 
benefit purposes.  The veteran expressed disagreement with 
that determination, and a Statement of the Case was issued.  
He requested a hearing at the RO, at which he testified that 
his back problems began during his first enlistment, and 
became more debilitating as time went on.  He reported that 
he was not aware that he had the developmental defect, spina 
bifida occulta, until it was diagnosed by a physician in 
California after his first enlistment period.  He reported 
that in September 1982 he injured his back at work, that he 
treated the symptoms with chiropractic medicine and anti-
inflammatories, and that the injury he sustained at that time 
was not related to his spina bifida occulta.  In support of 
his claim, he submitted an opinion from Dr. S, who noted the 
spina bifida occulta, referring to it as a congenital 
structural anomaly of the lumbosacral level, and chronic 
strain of the lumbar spine.  The veteran further testified 
that after sustaining back injuries in service in 1976 and 
1977 he was moved into a supervisory role and did not have to 
do specific heavy lifting from then on.  The veteran further 
testified:

And when I got out I had to lift so there 
was no . . . I did reinjure my back in 
'84 and my civilian records will show 
that they were done when I was in . . . 
the injuries occurred during the service 
but I was trying to keep the separation, 
as I would call it, between Church and 
State as far as financial pots because I 
didn't want the Government paying for 
something that was a work comp injury and 
I don't know if that was right or wrong 
at this point in time but that was the 
best at the time, right or wrong. 

Transcript of July 21, 1995, hearing, pp. 13-14.  It appears 
that the veteran misspoke when he testified that he reinjured 
his back in 1984, as the record clearly reflects he reported 
a back injury in 1982, and there is no evidence, other than 
the statement at his hearing, that he injured his back in 
1984.  

In a rating decision dated in March 1996, service connection 
for a back disability remained denied.  A SSOC was issued 
that explained that the back disability was not service 
connected because it was a congenital defect that preexisted 
service and was not aggravated in service and because the 
disability for which the veteran seeks service connection was 
attributed to the 1982 job-related injury.  Although it 
appears the RO did not provide the veteran with notice of his 
appellate rights regarding the assignment of the disability 
rating when it advised him of its decision, that oversight 
was harmless error, as the veteran subsequently perfected an 
appeal of that determination.  

A SSOC issued in April 1997 indicated service connection for 
a back disability remained denied.  At a hearing before the 
undersigned in August 1997, the veteran testified that he 
injured his back many times during his first enlistment and 
reinjured it during his brief break in service.  He pointed 
out that prior to re-entry into service in October 1982 his 
back was examined again and it was determined by the service 
department that he was physically qualified for re-
enlistment.  He reported that he continued to receive 
treatment from a chiropractor for his back pain.  With regard 
to whether the disability is the result of a congenital 
problem, he noted that if it is congenital, it did not bother 
him prior to service.  He indicated he had had no back 
surgery, but that the physical limitations imposed by the 
back prevent him from working.  He testified that he was 
separated from service because the pain medications he took 
prevented his advancement in the military.  

In a decision dated in January 1998, the Board denied the 
veteran's claim of entitlement to an increased rating for his 
service-connected history of vasectomy with chronic right 
testicular pain and epididymis, currently rated 10 percent 
disabling.  Accordingly, that claim is not currently before 
the Board on appeal.  The Board also remanded the claim of 
entitlement to service connection for a back disability, 
characterized as degenerative joint disease of the lumbar 
spine, for additional development to include obtaining 
additional treatment records, and a VA examination to 
identify all back disabilities and their respective symptoms.  

On remand, the RO obtained a statement from GJ, the 
chiropractor who has treated the veteran since 1993.  GJ 
reported he treats the veteran for mid and low back pain due 
to a prior back injury.  He reported that the pain, which 
radiates to the left leg are left arm with numbness, is 
easily aggravated by activities of daily living and work, 
thereby interfering with both.  It is expected that the 
veteran's condition is permanent and unchanging, and will 
require lifetime care.  A statement from RN, a registered 
nurse and certified massage therapist, reported the veteran 
obtained short-term relief by means of massage in 1996 for 
complaints of intense groin pain that radiated down both legs 
and stirruped around both heels.  

A VA examination was conducted in February 1998 before the 
claims folder was delivered to the examiner, but the examiner 
did not render his opinion until after he had reviewed the 
claims folder in detail.  Based on his review of the record 
and a comparison of the historical information with the 
information he obtained in his examination of the veteran, 
the examiner reported that he could identify no specific low 
back disorder.  He noted spina bifida occulta was present, 
but was incidental:  it was a congenital finding, was not 
causing any symptoms in the veteran and was of no 
consequence.  After discussing the veteran's history of back 
problems, however, he reported that, after a complete review 
of the medical records, his impression was, "on a more 
likely than not basis," that the veteran did have a history 
of recurrent back strain for which he was first treated in 
1977, during his first period of active duty.  The examiner 
added that his medical opinion would be that the veteran has 
a diagnosis of chronic, recurrent low back strains.  


Analysis

The evidence of record reflects that the veteran has a 
current disability, characterized by the 1998 VA examination 
as chronic, recurrent low back strains.  The veteran's 
service medical records from his first period of active duty 
contain a diagnosis of low back strain.  The 1998 VA medical 
opinion also establishes a medical nexus between the 
veteran's current disability and service.  Accordingly, the 
Board finds that this claim is well grounded.  38 U.S.C.A. 
§ 5107(a); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996) (table).  VA 
has a statutory duty to assist a veteran who submits a well-
grounded claim, and the Board is satisfied that that duty to 
assist has been met in this case.  38 U.S.C.A. § 5107(a).  

The 1988 medical opinion from Dr. S indicated that the back 
disability from which the veteran suffered was incurred in 
the industrial accident that occurred between the veteran's 
first and second periods of enlistment.  It does not appear, 
however, that Dr. S had access to the veteran's service 
medical records, and so might have been unaware of the back 
problems the veteran experienced during his first enlistment.  
Accordingly, the Board does not afford Dr. S's opinion as to 
the non-service etiology of the veteran's acquired back 
disability much probative value.  However, the Board does 
accept the evidence insofar as it provides a diagnosis of 
chronic strain of the lumbar spine.  

The Board also notes that the 1998 VA examiner's opinion is 
less than unequivocal: he diagnoses a chronic recurrent 
condition that results in re-injury that has always healed, 
leaving no residual effects.  Based on its review of the 
entire record, the Board finds that the competent medical 
evidence shows the veteran had back problems characterized by 
a medical professional as recurrent back strain during his 
first period of active duty, before the industrial accident.  
The Board also finds that competent medical evidence shows 
that the examiner characterized the veteran's current 
disability as chronic, recurrent low back strains.  When that 
evidence is considered together with the competent medical 
evidence the veteran's spina bifida occulta, to which the RO 
appears to have attributed the veteran's complaints, was 
asymptomatic, the Board finds that the evidence could 
reasonably be construed to support the veteran's claim that 
he incurred a low back disability in service from which he 
continues to suffer.  

Based on the foregoing, the Board concludes that service 
connection for a chronic, recurrent low back strain should be 
granted.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. 
§§ 3.102, 3.303, 3.304.


ORDER

Service connection for chronic, recurrent low back strain, is 
granted.  



		
	John E. Ormond, Jr.  
	Member, Board of Veterans' Appeals



 

